On petition for rehearing previously granted the record has been re-examined and the original and supplementary briefs of counsel for the respective parties have been studied and thoroughly considered and Mr. Justice TERRELL, Mr. Justice BUFORD and Mr. Justice THOMAS are of the opinion that the judgment appealed from should be affirmed while Mr. Justice WHITFIELD, Mr. Justice BROWN and Mr. Justice CHAPMAN are of the opinion that the original opinion and judgment of reversal should be adhered to on rehearing. When the members of the Supreme Court, sitting six members in a body and after full consultation it appears that the members of the Court are permanently and equally divided in opinion as to whether the judgment should be affirmed or reversed, and there is *Page 468 
no prospect of an immediate change in the personnel of the Court, the judgment should be affirmed; therefore, it is considered, ordered and adjudged under authority of Stateex rel. Hampton v. McClung, 47 Fla. 224, 37 So. R. 51, that the judgment of the Circuit Court in this cause be and the same is hereby affirmed.
Affirmed.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.
                   ON RE-EXAMINATION OF RECORD